DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/282,166 filed on 04/01/2021. Claims 14-34 are pending. Claims 14, 15, and 34 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no DE10 2018 127 155.7, filed on 10/31/2018.

Claim Objections
Claims 14, 15 and 34 is objected to because of the following informalities:  
Claims 14 and 15, line 6, the claim phrase” first and second electrically energizable coils” should read “a first and a second electrically energizable coils”.  
Claim 34, line 14, the claim phrase” first and second electrically energizable coils” should read “a first and a second electrically energizable coils”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding the claim 16 and 17, the term “at least one pawl configured to be brought into engagement with corresponding detent geometries of the holding plate and of the brake disk” in line 3-5 renders the claim indefinite because it is unclear how the pawl engages both holding plate and the brake in light of specification and drawing. Does it mean the pawl is pivotably fastened on the brake disk 38 or it is in floating between the holding plate and brake disk? (For example, similar inventor/applicant in the application # 16/972,729 (20210262533), it is shown that the pawl 30 is pivotably fastened on the pawl carrier 24, see para 40 of that application).Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (US 3512618 A) )(hereinafter “Schafer”).
Regarding claim 15, Schafer teaches a clutch assembly (fig. 1-2) for a motor vehicle drivetrain for rotationally conjointly coupling coupling elements (e.g. 7, 12) along a rotation axis (axis of 12), comprising: Page 3 of 10Application No. To be determined Attorney Docket No. 080437.PE190US 
a clutch unit (19); 
a brake unit (31); 
at least one permanent magnet (38) arranged between the clutch unit (19) and the brake unit (31); 
a holding plate (e.g. the plate connecting 32, 33, and 34) assigned to the brake unit; 
and a first and a second electrically energizable coils, 
wherein at least one permanent magnet (28) is configured to shift the clutch unit into a coupling state in which the coupling elements (e.g. 7, 12) are rotationally conjointly coupled to one another, 
the at least one permanent magnet (28) being movable from a first position (engagement with brake 31 and disengagement with clutch 19)  in which the coupling elements 
the first and (42) second electrically (41) energizable coils are configured to move the permanent magnet (28) from the first position into the second position or from the second position into the first position, and 
the holding plate (e.g. 32, 33, 34) has a step-free form at an inner radius of the holding plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 3512618 A)(hereinafter “Schafer”) in view of Pardee et al. (US 20060278480 A1)(hereinafter “Pardee”).
Regarding claim 14, Schafer teaches a clutch assembly (fig. 1-2) for a motor vehicle drivetrain for rotationally conjointly coupling coupling elements (e.g. 7, 12) along a rotation axis (axis of 12), comprising: Page 3 of 10Application No. To be determined Attorney Docket No. 080437.PE190US 
a clutch unit (19); 

at least one permanent magnet (28) arranged between the clutch unit (19) and the brake unit (31); 
a holding plate (e.g. the plate connecting 32, 33, and 34) assigned to the brake unit; 
and a first and a second electrically energizable coils, 
wherein at least one permanent magnet (28) is configured to shift the clutch unit into a coupling state in which the coupling elements (e.g. 7, 12) are rotationally conjointly coupled to one another, 
the at least one permanent magnet (28) being movable from a first position (engagement with brake 31 and disengagement with clutch 19)  in which the coupling elements are decoupled into a second position (engaged with clutch 19) in which the coupling elements are coupled by the clutch unit, 
the first and (42) second electrically (41) energizable coils are configured to move the permanent magnet (28) from the first position into the second position or from the second position into the first position.
However, Schafer fails to disclose the holding plate is composed at least partially of a ferromagnetic material and at least partially of a non-ferromagnetic material.
Pardee discloses a rotational coupling (20, fig. 2) wherein an electric conduction assembly (32) is composed of a ferromagnetic material (84) and at least partially of a non-ferromagnetic material (86) (see para 33 and 37) so that the magnetic performance can be improved by balancing the flux generation, therefore improve the clutch engagement performance. (see abstract)
Schafer by substituting the concept of composing the holding plate partially of ferromagnetic material and non-ferromagnetic material as taught by Pardee so improved performance of the clutch can be achieved. 
As modified, the clutch unit would have the holding plate is composed at least partially of a ferromagnetic material and at least partially of a non-ferromagnetic material.
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20040144609 A1)(hereinafter “Schneider”) in view of  Schafer (US 3512618 A)(hereinafter “Schafer”).
Regarding claim 34, Schneider teaches a motor vehicle drivetrain (fig. 1-2), comprising: 
at least clutch assembly (8);
torque output (e.g. 4,6); and 
a plurality of wheels (not shown, see para 15),
wherein
 	the at least one clutch assembly (8) is arranged to couple together coupling elements  (e.g. 2, 10 and 4, 6) between at least one torque source ( e.g. 10, shaft of  electric motor, not shown, see para 19) and the torque output (e.g. 4,6) such that the torque is transferable from the at least one torque source via the torque output to at least one of the plurality of wheels (see para 15),
the a least one clutch assembly includes

a brake unit (52);
at least one armature (28) arranged between the clutch unit (32) and the brake unit (52); 
a holding plate (54) assigned to the brake unit (52); 
and a first (32) and a second (56) electrically energizable coils, 
wherein at least one armature (28) is configured to shift the clutch unit into a coupling state in which the coupling elements (e.g. 7, 12) are rotationally conjointly coupled to one another, 
the at least one armature (28) being movable from a first position (fig. 2)  in which the coupling elements are decoupled into a second position (fig. 1) in which the coupling elements are coupled by the clutch unit, 
the first and (32) second electrically (52) energizable coils are configured to move the armature (28) from the first position into the second position or from the second position into the first position.
However, Schneider fails to disclose at least one armature (28) arranged between the clutch unit and the brake unit. 
Schafer teaches a clutch assembly (fig. 1-2) for a motor vehicle drivetrain for rotationally conjointly coupling coupling elements (e.g. 7, 12) along a rotation axis (axis of 12), comprising: Page 3 of 10Application No. To be determined Attorney Docket No. 080437.PE190US 
a clutch unit (19); 
a brake unit (31); 

a holding plate (e.g. the plate connecting 32, 33, and 34) assigned to the brake unit; 
and a first and a second electrically energizable coils, 
wherein at least one permanent magnet (28) is configured to shift the clutch unit into a coupling state in which the coupling elements (e.g. 7, 12) are rotationally conjointly coupled to one another, 
the at least one permanent magnet (28) being movable from a first position (engagement with brake 31 and disengagement with clutch 19)  in which the coupling elements are decoupled into a second position (engaged with clutch 19) in which the coupling elements are coupled by the clutch unit, 
the first and (42) second electrically (41) energizable coils are configured to move the permanent magnet (28) from the first position into the second position or from the second position into the first position. Such electromagnets are advantages in such circumstances as they may be controlled conveniently by computers, and are capable of substantially instant response to an incoming signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider by using the electromagnetic clutch/brake concept as taught by Schafer so improved performance and control of the clutch can be achieved. 
As modified, the clutch unit would have at least one armature (28) arranged between the clutch unit and the brake unit. 
Allowable Subject Matter
Claim 16-33 are objected to as been dependent upon a rejection base claim 14 (16, 18, 19, 21, 22, 24, 26, 28, 30, 32) and 15 (17, 20, 23, 25, 27, 29, 31, 33), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action.

Regarding claim 16 and 17, the prior art does not disclose or render obvious the holding plate is rotationally fixed, and the brake unit includes a brake disk rotatable relative to the holding plate, and at least one pawl configured to be brought into engagement with corresponding detent geometries of the holding plate and of the brake disk such that at least one of the coupling elements is braked, in combination with the other elements required by the claim.
For example, prior art of record 

Samila et al. (US 20180022201 A1) discloses a coil module assembly for a bi-directional clutch assembly having at least one active clutch. The coil module assembly includes a housing having an actuator housing portion and a PCB housing portion. An electromagnetic actuator is disposed in the actuator housing portion for effectuating pivotal movement of the active strut from an unlocked position to a locked position in response to an energization of the electromagnetic actuator. An integrated printed circuit board (PCB) is disposed in the PCB housing portion and is in electrical communication with the electromagnetic actuator for selectively energizing the electromagnetic actuator. The housing further includes a thermally 
Lahr et al. (US 20180017121 A1) discloses a mechanical diode to transfer torque between a first torque member and a second torque member is described, and includes a first race element, a second race element and a slide plate that are coaxially disposed in the housing. The slide plate includes a tab element projecting radially outwardly. The slide plate is rotatable to one of a first position and a second position. A spring element is disposed between the slide plate and one of the first and second race elements, and is configured to urge the slide plate to the first position. A controllable braking element is disposed to apply a braking force to the tab element of the slide plate to urge the slide plate to achieve the second position in response to a control signal.
Pardee (US 5119918 A) discloses an energization of an electric coil produces flux for attracting an armature of a clutch into engagement with a rotor in order to couple an input shaft to an output pulley. When the coil is de-energized, two angularly spaced permanent magnets pull the armature away from the rotor and into engagement with fixed pole pieces which cause a braking torque to be applied to the output pulley. The magnets are located closely adjacent one another and only along a short arc of the armature in order to enable the flux of the coil to overcome the flux of the magnets and effect easy release of the brake and engagement of the clutch when the coil is energized.
Kimes (US 20180347642 A1) discloses a switchable linear actuator device and an overrunning, non-friction, radial coupling and control assembly using the device are provided. The device has magnetic sources which produce corresponding magnetic fields to create net translational forces. The device includes a first and locking members and a stator structure including a first and second electromagnetic sources configured to create first and second electronically-switched magnetic fields, respectively. A translator structure includes first and second cams having contour surfaces and a magnetically-latching, permanent magnetic source magnetically coupled to the stator structure across a radial air gap. The translator structure translates along an axis between first and second axial positions and between second and third axial positions upon experiencing first and second net translational forces, respectively, to cause the first and second locking members to ride on the contour surfaces of the first and second cams, respectively, and perform a sequenced shift.
Uppal et al. (US 20180058518 A1) discloses a one-way clutch having an anti-deployment feature operable to counteract hydraulic forces acting on the strut so as to assist in maintaining the strut in a non-deployed position.
Hendrick et al. (US 20120152687 A1) discloses an assembly (10) has a subassembly (32) including a bi-directionally movable rod with a free end connected to a forward strut of a coupling apparatus (12) for selective, small displacement forward strut movement. An actuator (38) e.g. permanent magnet actuator, is operatively connected to the rod for selective bi-directional shifting movement along a rotational axis (18) between positions of the actuator. Magnetic control force is applied to the actuator when an electromagnetically inductive coil (26) is energized to cause the actuator to move between the positions along the axis.

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655